Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 12: “image side to an object side” should read “object side to an image side” to match the amendments made to the claims. 
Appropriate correction is required.

Response to Amendment
	The amendment filed July 23rd, 2021 has been entered. 

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 4, filed July 23rd, with respect to the rejection(s) of claim 1 under Hirata (US 2006/0018041) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hirata in view of Yamaguchi (US 2004/0105173).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    521
    844
    media_image1.png
    Greyscale

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2006/0018041) in view of Yamaguchi (US 2004/0105173).
Regarding claim 1, Hirata discloses a camera lens module (Fig. 1), comprising: 
a lens barrel (6) comprising a first barrel wall extending in a horizontal direction (as shown in Fig. 1, upper barrel wall laid horizontally) and a second barrel wall bent and extending from the first barrel wall (as shown in Fig. 1, lower barrel wall connected vertically to upper barrel wall); 
a lens module (as shown in Fig. 1) comprising at least a first lens (3) and a second lens (4), the first lens and the second lens being received in the lens barrel sequentially from an object side to an image side (as shown in Fig. 1); and 
a light shading sheet provided in the lens barrel and placed between the first lens and the second lens (1), 
wherein the second lens (4) comprises an optical portion located at a central position (as shown in Fig. 1, light path lines demonstrate functional central optical portion) and a peripheral portion surrounding the optical portion (as shown in Fig. 1, area in which light path lines do not pass through), and the light shading sheet is embedded in the peripheral portion and fixed to the peripheral portion (as shown in Fig. 1),
wherein the peripheral portion comprises an object-side surface facing towards the object side (examiner labeled Fig. 1), an image-side surface facing towards the image side (examiner labeled Fig. 1), and a side surface connecting the object-side surface with the image-side surface (examiner labeled Fig. 1),
wherein the object-side surface comprises a first surface spaced apart from the first lens (examiner labeled Fig. 1) and a second surface abutting against the first lens (examiner labeled Fig. 1), the peripheral portion is provided with an receiving portion being formed by recessing from the first surface towards the image-side surface (as shown in Fig. 1), and the light shading sheet is embedded in the receiving portion (as shown in Fig. 1).
Hirata does not specifically disclose the light shading sheet doesn’t contact the first lens.
However Yamaguchi, in the same field of endeavor, teaches the light shading sheet doesn’t contact the first lens (as is shown in Fig. 2, light-shielding mask 22 does not touch lens L1). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have the camera lens module of Hirata with the light shading sheet doesn’t contact the first lens as taught by Yamaguchi, for the purpose of improving the optical performance of the lens module. 
Regarding claim 5, Hirata in view of Yamaguchi teaches as is set forth in claim 1 rejection and Hirata further discloses wherein the light shading sheet has a hollow ring shape (as shown in Fig. 1, the sheet allows light to pass through the center), and an outer periphery of the light shading sheet is embedded in the receiving portion (as shown in Fig. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2006/0018041) in view of Yamaguchi (US 2004/0105173), further in view of Cho (US 2014/0160581).


    PNG
    media_image2.png
    755
    856
    media_image2.png
    Greyscale

Regarding claim 4, Hirata in view of Yamaguchi teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the second surface comprises a first abutting surface extending from an edge of the first surface facing away from an optical axis in a direction facing towards the image side and facing away from the optical axis, and a second abutting surface extending from an edge of the first abutting surface facing away from the first surface in a direction facing towards the second barrel wall.
However Cho, in the same field of endeavor, teaches wherein a second surface (examiner labeled Fig. 1) comprises a first abutting surface (examiner labeled Fig. 1) extending from an edge of a first surface facing away from an optical axis in a direction facing towards the image side and facing away from the optical axis (as shown in Fig. 1), and a second abutting surface (examiner labeled Fig. 1) extending from an edge of the first abutting surface facing away from a first surface in a direction facing towards the second barrel wall (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens module of Hirata in view of Yamaguchi with the wherein the second surface comprises a first abutting surface extending from an edge of the first surface facing away from an optical axis in a direction facing towards the image side and facing away from the optical axis, and a second abutting surface extending from an edge of the first abutting surface facing away from the first surface in a direction facing towards the second barrel wall as taught by Cho, for the purpose of minimizing the amount of stray light in the lens module. 

Claims 6-7, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2006/0018041) in view of Yamaguchi (US 2004/0105173), further in view of Lin (CN 102053325, as evidenced by the machine translation).
Regarding claim 6, Hirata in view of Yamaguchi teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the light shading sheet is fixed in the receiving portion by a binder.
However Lin, in the same field of endeavor, teaches wherein a light shading sheet (Fig. 1, 30) is fixed in a receiving portion (2422) by a binder (Page 3, Par. 2, “light shielding sheet 30 is first fixed on the inclined surface 2422 of the non-optical portion 24 of the first lens 20 by an adhesive”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens module of Hirata in view of Yamaguchi with the wherein the light shading sheet is fixed in the receiving portion by a binder as taught by Lin, for the purpose of securing the light shielding sheet to the lens. 
Regarding claim 7, Hirata in view of Yamaguchi teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the first lens is a glass lens. 
However Lin, in the same field of endeavor, teaches wherein a first lens is a glass lens (Page 2, Par. 5, “The first lens 20 is made of glass”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens module of Hirata in view of Yamaguchi with the wherein the first lens is a glass lens as taught by Lin, for the purpose of increasing the durability of the outer lens. 
Regarding claim 11, Hirata in view of Yamaguchi teaches as is set forth in claim 5 rejection above but does not specifically disclose wherein the first lens is a glass lens. 
However Lin, in the same field of endeavor, teaches wherein a first lens is a glass lens (Page 2, Par. 5, “The first lens 20 is made of glass”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens module of Hirata in view of Yamaguchi with the wherein the first lens is a glass lens as taught by Lin, for the purpose of increasing the durability of the outer lens. 
Regarding claim 12, Hirata in view Yamaguchi, further in view of Lin teaches as is set forth in claim 6 rejection above but does not specifically disclose wherein the first lens is a glass lens. 
However Lin, in the same field of endeavor, teaches wherein a first lens is a glass lens (Page 2, Par. 5, “The first lens 20 is made of glass”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens module of Hirata in view Yamaguchi and further in view of Lin with the wherein the first lens is a glass lens as taught by Lin, for the purpose of increasing the durability of the outer lens. 
Regarding claim 13, Hirata in view of Yamaguchi and further in view of Lin teaches as is set forth in claim 7 rejection above and Hirata further discloses wherein the second lens is a plastic lens ([0039], “The lenses 3, 4 and 5 are made of amorphous polyolefin resin, polycarbonate resin, or acrylic resin”).
Regarding claim 17, Hirata in view of Yamaguchi, further in view of Lin teaches as is set forth in claim 11 rejection above and Hirata further discloses wherein the second lens is a plastic lens ([0039], “The lenses 3, 4 and 5 are made of amorphous polyolefin resin, polycarbonate resin, or acrylic resin”).
Regarding claim 18, Hirata in view of Yamaguchi, further in view of Lin teaches as is set forth in claim 12 rejection above and Hirata further discloses wherein the second lens is a plastic lens ([0039], “The lenses 3, 4 and 5 are made of amorphous polyolefin resin, polycarbonate resin, or acrylic resin”).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2006/0018041) in view of Yamaguchi (US 2004/0105173), further in view of Cho (US 2014/0160581) and Lin (CN 102053325, as evidenced by the machine translation).
Regarding claim 10, Hirata in view of Yamaguchi, further in view of Cho teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein the first lens is a glass lens. 
However Lin, in the same field of endeavor, teaches wherein a first lens is a glass lens (Page 2, Par. 5, “The first lens 20 is made of glass”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens module of Hirata in view of Yamaguchi and further in view of Cho with the wherein the first lens is a glass lens as taught by Lin, for the purpose of increasing the durability of the outer lens. 
Regarding claim 16, Hirata in view of Yamaguchi, further in view of Cho and Lin teaches as is set forth in claim 10 rejection above and Hirata further discloses wherein the second lens is a plastic lens ([0039], “The lenses 3, 4 and 5 are made of amorphous polyolefin resin, polycarbonate resin, or acrylic resin”).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2006/0018041) in view of Yamaguchi (US 2004/0105173), further in view of Mizukane (US 2015/0077839).
Regarding claim 19, Hirata in view of Yamaguchi teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the peripheral portion comprises an object-side surface facing towards the object side, an image-side surface facing towards the image side, and a side surface connecting the object-side surface with the image-side surface, and the light shading sheet is embedded in the image-side surface.

    PNG
    media_image3.png
    701
    694
    media_image3.png
    Greyscale

However Mizukane, in the same field of endeavor, teaches wherein a peripheral portion (Fig. 1, FL1) comprises an object-side surface facing towards the object side (examiner labeled Fig. 1), an image-side surface facing towards the image side (examiner labeled Fig. 1), and a side surface connecting the object-side surface with the image-side surface (examiner labeled Fig. 1), and a light shading sheet (SH1) is embedded in the image-side surface (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera lens module of Hirata in view Yamaguchi with the wherein the peripheral portion comprises an object-side surface facing towards the object side, an image-side surface facing towards the image side, and a side surface connecting the object-side surface with the image-side surface, and the light shading sheet is embedded in the image-side surface as taught by Mizukane, for the purpose of preventing stray light from leaving the first lens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872